550 So. 2d 440 (1989)
Helen Marie PAYNE
v.
Dale Anslem PAYNE.
Civ. 6927.
Court of Civil Appeals of Alabama.
August 16, 1989.
*441 Mark R. Ulmer of Drinkard, Sherling & York, Mobile, for appellant.
W. Gregory Hughes, Mobile, for appellee.
L. CHARLES WRIGHT, Retired Appellate Judge.
Plaintiff father and defendant mother were divorced for incompatibility. Custody of an infant child was granted to the father. The mother has appealed, asserting an abuse of discretion in the granting of child custody.
The judgment of the trial court in this case was entered upon oral testimony. In all such cases involving custody of a child, the judgment is accorded a presumption of correctness on appeal. This court will not disturb such judgment unless it is so without support in the evidence as to be clearly wrong or unjust. Myers v. Myers, 523 So. 2d 413 (Ala.Civ.App.1988).
We have closely considered the record of the evidence and the proceeding before the trial court. As is usual in such cases, there is wide disparity and dispute in the evidence. The judge below heard the evidence and observed the parties and witnesses. He exercised his judicial discretion in entering judgment. We perceive no precedential value in iterating the evidence here. It is sufficient to state that we find no abuse of discretion in the judgment. We must affirm it. Mansell v. Mansell, 437 So. 2d 588 (Ala.Civ.App.1983).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.